


110 HR 3665 IH: Stop the Sale of Murderabilia to

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3665
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Mr. Reichert (for
			 himself and Mr. Ellsworth) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 87 of title 18, United States Code, to
		  end the terrorizing effects of the sale of murderabilia on crime victims and
		  their families.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Sale of Murderabilia to
			 Protect the Dignity of Crime Victims Act of 2007.
		2.Restrictions on
			 the mailing and delivery privileges of State and Federal prisoners for
			 commercial purposes
			(a)In
			 generalChapter 87 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1794.Restrictions on
				the mailing and delivery privileges of State and Federal prisoners for
				commercial purposes
						(a)In
				generalExcept as provided in
				subsection (d), any person who, while incarcerated in a prison, knowingly
				deposits for mailing or delivery, or knowingly causes to be delivered by mail,
				any property, article, or object, with intent that the property, article, or
				object be placed in interstate or foreign commerce, shall be fined under this
				title and imprisoned not less than 3 years and not more than 10 years. Any
				sentence imposed under this subsection shall run consecutive to any other
				sentence imposed.
						(b)Period of
				limitationsAn indictment for any offense punishable under this
				section may be found at any time without limitation.
						(c)GuidelinesThe
				Director of the Bureau of Prisons and the head of the department of
				corrections, or other similar agency, for any State may promulgate uniform
				guidelines to restrict the privileges of any person that violates this
				section.
						(d)ExceptionA
				person incarcerated in a prison may mail or deliver or cause to be delivered by
				mail title to real property, title to motor vehicles, or a security if—
							(1)the mailing or
				delivery is to satisfy debt that is—
								(A)imposed by law or
				a court order, including—
									(i)support
				obligations;
									(ii)property
				taxes;
									(iii)income
				taxes;
									(iv)back taxes;
									(v)a
				legal judgment, fine, or restitution;
									(vi)fees to cover the
				cost of incarceration, including fees for health care while incarcerated
				imposed under section 4048; and
									(vii)other financial
				obligations mandated by law or a court order; or
									(B)incurred through a
				contract for—
									(i)legal
				services;
									(ii)a
				mortgage on the primary residence of the immediate family of the
				prisoner;
									(iii)the education or
				medical care of the prisoner or a member of the immediate family of the
				prisoner; or
									(iv)life, health,
				home, or car insurance; or
									(2)the prisoner’s
				consent is required by law to transfer title for real property, a motor
				vehicle, or security, where a person who is not incarcerated in a prison is the
				owner or a co-owner of that real property, motor vehicle, or security.
							(e)DefinitionsIn this section—
							(1)the term prison—
								(A)means a Federal or State correctional,
				detention, or penal facility or any prison, institution, or facility in which
				persons are held in custody by direction of or pursuant to a contract or
				agreement with the Attorney General of the United States or with a State;
				and
								(B)does not include a
				halfway house or location where a person is under home confinement;
								(2)the term
				security means—
								(A)a note, stock
				certificate, treasury stock certificate, bond, treasury bond, debenture,
				certificate of deposit, interest coupon, bill, check, draft, warrant, debit
				instrument (as that term is defined in section 916(c) of the Electronic Fund
				Transfer Act (15 U.S.C. 1693n(c))), money order, traveler’s check, letter of
				credit, warehouse receipt, negotiable bill of lading, evidence of indebtedness,
				certificate of interest in or participation in a profit-sharing agreement,
				collateral-trust certificate, pre-reorganization certificate of subscription,
				transferable share, investment contract, or voting trust certificate;
								(B)a certificate of
				interest in, certificate of participation in, certificate for, receipt for, or
				warrant or option or other right to subscribe to or purchase any item described
				in subparagraph (A); or
								(C)a blank form of
				any item described in subparagraph (A) or (B); and
								(3)the terms State and
				support obligation have the meanings given those terms in section
				228.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 87 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1794. Restrictions on the mailing and delivery privileges of
				State and Federal prisoners for commercial
				purposes.
					
					.
			3.Criminal
			 forfeitureSection 982(a) of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(9)The court, in sentencing a defendant
				convicted of an offense under section 1794, or of a conspiracy to commit such
				an offense, shall order that the defendant forfeit to the United States any
				real or personal property—
					(A)used or intended to be used to commit,
				to facilitate, or to promote the commission of such offense; and
					(B)constituting, derived from, or
				traceable to the gross proceeds that the defendant obtained directly or
				indirectly as a result of the
				offense.
					.
		4.Civil
			 forfeitureAny property
			 subject to forfeiture under section 982(a)(9) of title 18, United States Code,
			 as added by this Act, may be forfeited to the United States in a civil case in
			 accordance with the procedures set forth in chapter 46 of title 18, United
			 States Code.
		5.Civil
			 remedies
			(a)In
			 generalAny person aggrieved by reason of the conduct prohibited
			 under section 1794 of title 18, United States Code, as added by this Act, may
			 commence a civil action for the relief set forth in subsection (b).
			(b)ReliefIn
			 any action commenced in accordance with subsection (a), the court may award
			 appropriate relief, including—
				(1)temporary,
			 preliminary, or permanent injunctive relief;
				(2)compensatory and
			 punitive damages; and
				(3)the costs of the
			 civil action and reasonable fees for attorneys and expert witnesses.
				
